302 F.2d 266
J. C. DULWORTH and Eva Dulworth, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.E. V. DULWORTH and Virginia Dulworth, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 14663.
No. 14664.
United States Court of Appeals Sixth Circuit.
April 25, 1962.

1
John P. Sandidge, Louisville, Ky., for plaintiffs-appellants.


2
Charles B. E. Freeman, Department of Justice, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Daniel K. Mayers, Attorneys, Department of Justice, Washington, D. C., William E. Scent, U. S. Atty., Louisville, Ky., on the brief, for defendant-appellee.


3
Before CECIL and O'SULLIVAN, Circuit Judges, and BOYD, District Judge.

ORDER.

4
These cases are before the Court on appeals from orders of the United States District Court for the Western District of Kentucky, Louisville Division, dismissing complaints of the appellants in which they sought to recover income taxes paid on deficiency assessments alleged to have been erroneously made by the District Director of Internal Revenue.


5
The cases were tried in the District Court, to a judge thereof, who made comprehensive findings of fact and conclusions of law.


6
The questions presented in the trial court and in this court for review are whether partnerships alleged to have been made by taxpayers Eva Dulworth, E. V. Dulworth and J. C. Dulworth, as guardians and trustees on behalf of minor children, were in fact such partnerships or in reality partnerships of the taxpayers themselves.


7
The appeals were submitted on the records in the trial court and the briefs and oral arguments of counsel.


8
Upon consideration whereof, we find that the record amply supports the findings and conclusions of the trial judge and that his findings of fact are not clearly erroneous, and that his conclusions of law are in accord with accepted legal principles. D.C., 203 F. Supp. 760.


9
It is therefore ordered that the judgments of the District Court be and the same are hereby affirmed.